
	

113 HR 334 IH: Keystone For a Secure Tomorrow Act
U.S. House of Representatives
2013-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 334
		IN THE HOUSE OF REPRESENTATIVES
		
			January 22, 2013
			Mr. Poe of Texas (for
			 himself, Mr. Conaway,
			 Mr. Chabot,
			 Mrs. Miller of Michigan,
			 Mr. Culberson,
			 Mr. Hall, Mr. Duncan of South Carolina,
			 Mrs. Blackburn,
			 Mr. King of Iowa,
			 Mr. Farenthold, and
			 Mr. Weber of Texas) introduced the
			 following bill; which was referred to the Committee on Transportation and
			 Infrastructure, and in addition to the Committees on
			 Energy and Commerce and
			 Natural Resources, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To approve the Keystone XL pipeline project
		  permit.
	
	
		1.Short titleThis Act may be cited as the
			 Keystone For a Secure Tomorrow
			 Act.
		2.FindingThe Congress finds that the delivery of oil
			 from Alberta, Canada, to domestic markets in the United States is in the
			 national interest of the United States, and the earliest possible completion of
			 the Keystone XL pipeline will best serve the national interest.
		3.Keystone XL
			 pipeline permit approval
			(a)Permit
			 approvalThe permit described
			 in subsection (b) is hereby approved.
			(b)Description of
			 permitThe permit approved
			 under subsection (a) is the permit with respect to certain energy-related
			 facilities and land transportation crossings on the international boundaries of
			 the United States for the Keystone XL pipeline project, an application for
			 which was filed on September 19, 2008 (including amendments). Such permit shall
			 also include the Nebraska reroute evaluated in the Final Evaluation Report
			 issued the Nebraska Department of Environmental Quality in January 2013.
			(c)RequirementsThe
			 permit granted under subsection (a) shall require the following:
				(1)The permittee
			 shall comply with all applicable Federal and State laws (including regulations)
			 and all applicable industrial codes regarding the construction, connection,
			 operation, and maintenance of the United States facilities.
				(2)The permittee
			 shall take all appropriate measures to prevent or mitigate any adverse
			 environmental impact or disruption of historic properties in connection with
			 the construction, operation, and maintenance of the United States
			 facilities.
				(3)For the purpose of
			 the permit approved under subsection (a)—
					(A)the final environmental impact statement
			 issued by the Secretary of State on August 26, 2011, and the Final Evaluation
			 Report described in subsection (b) satisfy all requirements of the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and section 106 of
			 the National Historic Preservation Act (16 U.S.C. 470f);
					(B)any modification
			 required by the Secretary of State to the Plan described in paragraph (4)(A)
			 shall not require supplementation of the final environmental impact statement
			 described in that paragraph; and
					(C)no further Federal
			 environmental review shall be required.
					(4)The construction, operation, and
			 maintenance of the facilities shall be in all material respects similar to that
			 described in the application and the Final Evaluation Report described in
			 subsection (b) and in accordance with—
					(A)the construction,
			 mitigation, and reclamation measures agreed to by the permittee in the
			 Construction Mitigation and Reclamation Plan found in appendix B of the final
			 environmental impact statement issued by the Secretary of State on August 26,
			 2011;
					(B)the special
			 conditions agreed to between the permittee and the Administrator of the
			 Pipeline Hazardous Materials Safety Administration of the Department of
			 Transportation found in appendix U of the final environmental impact statement
			 described in subparagraph (A); and
					(C)the stipulations
			 identified in appendix S of the final environmental impact statement described
			 in subparagraph (A).
					(5)Other requirements
			 that are standard industry practice or commonly included in Federal permits
			 that are similar to a permit approved under subsection (a).
				(d)Private property
			 savings clauseNothing in this section alters the Federal, State,
			 or local processes or conditions in effect on the date of enactment of this Act
			 that are necessary to secure access from private property owners to construct
			 the Keystone XL pipeline.
			
